Citation Nr: 0206707	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
April 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1997 decision of the Department 
of Veterans Affairs (VA) New Orleans Regional Office (RO) 
which granted service connection for a herniated nucleus 
pulposus at L5, and assigned it an initial 20 percent rating, 
effective February 28, 1997, the date of receipt of the 
veteran's claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran appealed the RO decision and in July 1999, he 
testified at a Board hearing at the RO.  In September 1999, 
the Board remanded the matter for additional development of 
the evidence.  While the matter was in remand status, by July 
2001 rating decision, the RO recharacterized the veteran's 
disability as lumbar spondylosis and limitation of motion of 
the lumbar spine and increased the initial rating for the low 
back disability to 40 percent, effective February 28, 1997.

Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 40 percent for a low 
back disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Moreover, the Board observes that the 
veteran has continued to assert that he is entitled to at 
least a 60 percent rating for his low back disability.


FINDING OF FACT

Since the effective date of the award of service connection, 
the veteran's low back disability has been manifested by 
significant pain radiating to the lower extremities, numbness 
in the lower extremities, and marked limitation of motion, 
without evidence of pronounced intervertebral disc syndrome, 
complete bony fixation (ankylosis) of the spine, or cord 
involvement with the veteran being bedridden by the 
disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A.  § 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the recent change in law during the pendency 
of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board believes the discussions in these documents 
adequately complied with VA's notification requirements.  
Also, as noted below, the RO has developed the record fully; 
thus, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded two VA 
medical examinations, most recently in May 2001.  From a 
review of the examination report, it is clear that the 
examiner reviewed the claims folder and reported sufficient 
findings on which to rate the veteran's disability in accord 
with the applicable schedular criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  As VA has fulfilled the duty to assist and 
notify, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in March 
1963, he sought treatment for a 10-month history of low back 
pain.  He described it as a dull continuous aching, 
aggravated by bending and lifting.  He also noted occasional 
paresthesia in his right leg.  He initially denied a history 
of trauma, but later reported that he injured his low back 
prior to entry into service while doing heavy labor in the 
oil fields.  X-ray examination revealed spina bifida occulta.  
In April 1963, he was evaluated by a Medical Board and it was 
determined that he should be medically discharged from 
service due to a herniated nucleus pulposus at L5, cause 
undetermined.  The Medical Board determined that the 
veteran's low back disability had existed prior to entry into 
service and had not been aggravated therein.  

In February 1997, the veteran submitted a claim of service 
connection for a low back disability, alleging that he had 
injured his low back in service.  In support of his claim, he 
submitted a report of a January 1993 disability examination, 
conducted in connection with his application for benefits 
from the Social Security Administration (SSA).  On 
examination, the veteran reported that he had been discharged 
from military service due to a low back injury and that he 
had had a repeat low back injury in 1979 while working 
offshore.  He also indicated that he sustained serious burn 
injuries in 1975.  He complained of low back tenderness, but 
there was no obvious spasm and extension was full.  Knee and 
ankle reflexes were 1+ and equal and the veteran was able to 
walk on his heels and toes without difficulty.  X-ray 
examination showed that disc spaces were well maintained and 
there were small anterior spurs at L3 and L4.  There was no 
motor wasting.  The examiner concluded that from the 
standpoint of the veteran's low back, he should be able to 
stand, sit or walk if given the opportunity to change 
positions as needed.  He indicated that he should be able to 
perform light or medium duty work.  

In a March 1993 private physical examination report, it was 
indicated that the veteran had a history of a low back injury 
with nerve root impingement and diffuse intermittent severe 
pain and constant moderate pain aggravated by physical 
activity of a mild to moderate degree or sustained 
positioning for minutes to hours at a time.  In light of the 
veteran's educational level and limitations due to his low 
back and burn scar disabilities, the examiner described the 
veteran as "practically completely disabled for all 
practical purposes."  

On April 1997 VA medical examination, the veteran reported 
that he had injured his back in service while moving 
furniture and reinjured it in 1979 while lifting heavy 
equipment.  He stated that his current symptoms included low 
back pain and numbness in the left leg.  On examination, his 
gait was normal.  There was some increased tenderness to the 
paraspinal muscles on the left.  Forward flexion was from 
zero to 70 degrees.  Backward extension was to 15 degrees.  
Lateral flexion was to 30 degrees.  There was decreased 
sensation to touch of the left leg.  Right leg strength was 
normal, but the left leg gave way while strength testing.  
After examining the veteran, the examiner indicated that 
there was no real neurological correlation suggestive of 
radiculopathy since the veteran complained of entire left leg 
numbness.  The examiner indicated that he was unable to 
determine whether the low back pain and limited motion was 
due to his claimed in-service injury or post-service low back 
injury.  

By June 1997 decision, the RO granted service connection for 
a herniated nucleus pulposus at L5, and assigned an initial 
20 percent rating, effective February 28, 1997, the date of 
receipt of claim, under Codes 5292 and 5293.  

The veteran appealed the RO determination, arguing that he 
was entitled to a rating of "at least" 60 percent for his 
low back disability.  In support of his appeal, he submitted 
copies of several medical evaluation reports completed in 
connection with his applications for SSA disability benefits.  

In a February 1999 private medical report, it was noted that 
an examination of the veteran's back revealed no swelling, 
inflammation, or muscle spasm.  There was tenderness to deep 
palpation in the lumbosacral area and some pain on heel and 
toe walking.  Forward flexion was to 70 degrees with some 
pain.  There was no muscle atrophy or weakness in the lower 
extremities and no indication of sensory loss.  X-ray 
examination showed no evidence of fracture or dislocation and 
the alignment of the vertebrae was satisfactory.  There was 
some evidence of degenerative changes in the lumbosacral 
region.  The impression was degenerative arthritis in the low 
back.  The examiner indicated that the veteran should be able 
to return to some form of gainful activity as far as his back 
was concerned, with limitations of lifting, bending, 
stooping, crawling and climbing.  

In July 1999, the veteran and his spouse testified at a Board 
hearing at the RO.  The veteran described his current 
symptoms, including constant and severe low back pain, 
numbness and tingling in his legs, and bladder and bowel 
symptoms.  He also indicated that because of his low back 
disability, he had never been able to establish a career.  He 
indicated that he received treatment from VA for his various 
medical conditions, including his low back disability, and he 
noted that he took pain pills for his low back, but that 
surgery had not been recommended since his discharge from 
service.  His spouse testified that he could not help around 
the house due to his low back disability.  

VA clinical records dated from May 1998 to March 2001 show 
that the veteran received treatment for several disabilities, 
including low back pain.  In June 1998, he reported that he 
took extra strength Tylenol as needed for his low back pain 
with good results.  In March 1999, the veteran reported 
continuous back pain, which he rated as an 8 on a pain scale 
of 1 to 10.  In June 1999, he indicated that he was unable to 
exercise much due to pain in a "spinal disc."  In March 
2001, the veteran complained of continued back discomfort.  
On examination, he had full range of motion with no focal 
vertebrae tenderness.  

Records received from SSA show that the veteran has been in 
receipt of disability benefits due to his burn scars and a 
low back disability effective in November 1992.  

On VA medical examination in May 2001, the veteran complained 
of constant low back pain, which he rated as an 8 on a pain 
scale of 1 to 10.  He denied flare ups or periods of 
remission.  He indicated that his pain radiated into his arms 
and legs and was precipitated with any type of activity.  He 
stated that he took Tylenol daily.  On examination, the 
veteran was very tender to even minimal compression of the 
muscles of his back.  Flexion was to 45 degrees with pain.  
Extension and lateral bending were to 20 degrees.  Deep 
tendon reflexes were depressed and absent in both ankles.  
Strength in the lower extremities was symmetrical.  X-ray 
examination of the lumbar spine showed mild narrowing at L3-4 
and L4-5, consistent with lumbar spondylosis.  The assessment 
was lumbar spondylosis.  

By decision in July 2001, the RO recharacterized the 
veteran's disability as lumbar spondylosis and limitation of 
motion of the lumbar spine and increased the initial rating 
for the low back disability to 40 percent, effective February 
28, 1997.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury  
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles,  
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability, and where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (2000).  

III.  Analysis

Absent evidence of a fracture of the vertebra or ankylosis, 
which have not been shown or alleged in this case, 
disabilities of the lumbosacral spine are rated in accordance 
with 38 C.F.R. § 4.71a, Codes 5292 to 5295.  

The veteran's low back disability is currently rated as 40 
percent disabling under Codes 5292 and 5293.  Under Code 
5292, a 40 percent rating is assigned for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a.  No higher 
rating is available under this code, or under Code 5295.  
Again, a 40 percent rating is the maximum rating assignable 
for a low back disability under these provisions.  

Under Code 5293, a 40 percent rating is assigned for severe 
intervertebral disc syndrome productive of recurring attacks 
and only intermittent relief.  A maximum 60 percent rating is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  

The Board has carefully considered the evidence of record in 
conjunction with the diagnostic code set forth above, as well 
as the factors enumerated under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, the Board finds that the veteran's low back 
symptoms do not constitute the type of pronounced 
neurological symptoms to support a rating in excess of 40 
percent under Code 5293, or any other applicable provision.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991)

On the basis of the evidence above, the Board finds that 
there is no persuasive evidence that the veteran currently 
has, or has had at any time since the effective date of the 
award of service connection, pronounced intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy.  In that regard, there have been no 
findings of muscle spasm or loss of muscle tone.  Likewise, 
although he has reported loss of sensation and examination 
has shown absent reflexes, such symptoms do not appear to be 
attributable to intervertebral disc syndrome.  In that 
regard, it is noted that on VA medical examination in April 
1997, the examiner concluded that there was no real 
neurological correlation suggestive of radiculopathy.  In 
addition, it is noted that intervertebral disc syndrome has 
not been diagnosed since the award of service connection for 
a low back disability.  Rather, the veteran's low back 
symptoms have been attributed to degenerative arthritis and 
lumbar spondylosis.  It is also noted that the veteran is 
under medical care for other disabilities, such as diabetes.  
Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Code 5293 have not been 
met at any time since the award of service connection for the 
veteran's low back disability.  

Here, the Board notes that when a veteran has received less 
than the maximum under Code 5293 based on symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45 even though the rating corresponds to a maximum 
rating assignable under another diagnostic code pertaining to 
limitation of motion.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31,262 (1998).  

In this case, the veteran has not demonstrated any additional 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 40 percent rating 
assigned is based on the veteran's complaints of severe 
symptoms, such as pain and limited motion.  The Board finds 
that the veteran has evidenced no additional manifestations 
not already contemplated in the 40 percent rating, such as 
atrophy, flare ups, swelling or deformity.  In fact, his 
functional loss due to low back disability, while described 
as severe, has never been described as pronounced.  
Therefore, a higher rating based on 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

In addition, the Board finds that the veteran is not entitled 
to separate ratings for lumbar spine arthritis and any disc 
disease, as the symptomatology would clearly be overlapping, 
if not identical.  Esteban, 6 Vet. App. at 261-62; see also 
VA O.G.C. Prec. Op. No. 36-97, supra (providing that a 
veteran could not be rated under Code 5293 for intervertebral 
disc syndrome based upon limitation of motion, and also be 
rated under, for example, Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses).

The Board notes that there are other diagnostic codes which 
pertain to impairment of the lumbar spine; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Thus, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  The criteria for evaluating limitation of motion 
of the lumbar spine are contained in Code 5292, where a 
maximum 40 percent rating may be assigned for severe 
limitation of motion of the lumbar spine.  Therefore, no 
higher rating is available to the veteran under these 
provisions.

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional/unusual disability picture to 
render impractical application of the regular rating schedule 
standards and to warrant an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  While he clearly is impaired 
due to several disabilities, there is no indication that his 
low back disability, in and of itself, is productive of 
marked interference with employment or has necessitated 
frequent periods of hospitalization.  In fact, it appears 
that the veteran has never been hospitalized for his low back 
disability since his separation from service.  Accordingly, 
the Board will not consider referral for consideration of an 
extra-schedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218 (1995).  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
a low back disability is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

